Citation Nr: 0503817	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  99-15 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for lung cancer, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, and soft tissue sarcoma, all claimed 
as due to herbicide exposure.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Marine Corps from 
March 1966 to March 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1999 RO decision which, in pertinent part, 
found that new and material evidence had not been submitted 
to reopen a claim for service connection for PTSD; denied 
service connection for lung cancer, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, and soft tissue sarcoma, all claimed as due to 
herbicide exposure; and also denied a TDIU rating.  In 
September 1999, the veteran testified at a hearing before the 
RO.  In December 2004, the veteran testified at a 
videoconference hearing before the undersigned member of the 
Board.    

The decision below addresses whether new and material 
evidence has been submitted to reopen a claim for service 
connection for PTSD, and also addresses the claims for 
service connection based on herbicide exposure.  The remand 
which follows addresses the claim for service connection for 
PTSD, and also addresses the TDIU claim.  These issues are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

1.  In an unappealed decision dated in July 1990, the Board 
denied the veteran's claim of entitlement to service 
connection for PTSD.

2.  Evidence submitted since the Board's July 1990 decision 
denying entitlement to service connection for PTSD bears 
directly and substantially upon the issue at hand, is not 
duplicative or cumulative, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  The veteran does not have a current diagnosis of lung 
cancer, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute or subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, or soft tissue sarcoma.


CONCLUSIONS OF LAW

1.  Evidence submitted subsequent to the Board's July 1990 
decision is new and material, and the requirements to reopen 
the claim of entitlement to service connection for PTSD have 
been met.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2004).  

2.  Lung cancer, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, and soft tissue 
sarcoma were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claims and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claims and which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in a letter 
dated in May 2002 and in the February 2001 and July 2004 
supplemental statements of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c),(d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the appellant.  If VA is unable to obtain 
records identified by the appellant, VA must notify him of 
the identity of the records that were not obtained, explain 
the efforts taken to obtain the records, and describe any 
further action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claims under the VCAA.  
VA examinations have been provided where necessary.  Service 
and VA medical records have been associated with the claims 
file, and there do not appear to be any outstanding medical 
records that are relevant to this appeal.  The appellant has 
testified at hearings before the RO and the Board.  The 
appellant was advised to provide VA with information 
concerning any evidence he wanted VA to obtain or to submit 
the evidence directly to VA.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

II.  New and material evidence for service connection for 
PTSD

In October 1997, the veteran submitted an application to 
reopen his claim of entitlement to service connection for 
PTSD.  Despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For claims filed prior 
to August 2001, such as the present claim, " new and 
material evidence" is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board notes that the RO in this case explicitly reopened 
the veteran's claim for service connection for PTSD in its 
February 2001 supplemental statement of the case (SSOC), but 
continued the denial of the claim on the merits.  The Board, 
however, is required to address the issue of reopening 
despite the RO's denial of entitlement to service connection 
on the merits.  See Barnett v. Brown, 83 F.3d 1380 (1996). 

With these considerations in mind, the Board must consider 
all evidence submitted by the veteran or otherwise associated 
with the claims folder since the last final decision.  
Following a complete review of the record, the Board agrees 
with the RO that the claim for entitlement to service 
connection for PTSD should be reopened and reviewed on the 
merits.  Specifically, the veteran was given a VA examination 
in August 2000 which diagnosed PTSD in accordance with DSM-IV 
criteria.  Such a diagnosis was not present at the time of 
the Board's July 1990 decision, and such evidence is deemed 
to be so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  As such, 
the veteran's claim of entitlement to service connection for 
PTSD is reopened.  Additional development, however, is needed 
prior to entering a decision on the merits as will be 
discussed below in the remand portion of this decision.

II.  Service connection for lung cancer, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, and soft tissue sarcoma, claimed as due to herbicide 
exposure

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran who served in Vietnam between January 9, 1962 and 
May 7, 1975 is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange) during such service.  
In the case of such a veteran, service connection based on 
herbicide exposure will be presumed for certain specified 
diseases if they become manifest to a compensable degree 
within specified periods of time after service.  VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancer (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2004). 

The veteran served in Vietnam during his 1966-1968 active 
duty, and thus is presumed to have been exposed to certain 
herbicide agents, including Agent Orange.  However, despite 
such exposure, review of the medical evidence of record does 
not establish that he has been diagnosed with any of the 
disabilities for which he seeks service connection as a 
result of herbicide exposure.  Medical evidence shows that he 
has been diagnosed with bronchiectasis, and he is currently 
service-connected and in receipt of a 60 percent rating for 
this disability.  However, it is not shown that he has been 
diagnosed with actual lung cancer or any of the other 
disabilities for which he seeks service connection, and thus 
presumptive service connection under the regulations 
pertaining to herbicide exposure is not warranted for these 
disabilities.  38 U.S.C.A. § 1116, 38 C.F.R. §§ 3.307, 3.309 
(2004).
  
The Board has considered whether service connection is 
otherwise warranted for the claimed disabilities.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the 
veteran's service medical records show no diagnoses of any of 
the claimed conditions, and post-service medical records are 
likewise negative for diagnoses of any of the claimed 
conditions.  The only evidence regarding the veteran's 
claimed conditions is his own statements.  However, the 
veteran is a layman, and as such has no competence to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  One 
requirement for service connection is that the current 
existence of the claimed condition be shown by competent 
medical evidence.  Degmetich v. Brown, 104 F3d 1328 (1997).  
As there is no competent medical evidence which establishes 
that the veteran currently has any of the claimed conditions, 
service connection may not be granted.
  
There is no medical evidence which diagnoses any of the 
claimed conditions during or after service.  The Board finds 
that a VA examination with opinion is not warranted for these 
claims, as there is no competent medical evidence which 
indicates that any of the claimed conditions exist and are 
the result of any event, injury, or disease occurring in 
service.  There are no proven predicate facts upon which a 
doctor could make a competent medical opinion on any 
relationship between the claimed conditions and service.  See 
38 C.F.R. § 3.159(c)(4).

The weight of the credible evidence demonstrates that the 
veteran does not have lung cancer, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, and soft tissue sarcoma colon cancer which were 
caused by any incident of service including exposure to 
herbicides in Vietnam.  The preponderance of the evidence is 
against the claims for service connection.  Thus the benefit-
of-the-doubt rule does not apply, and the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  

Service connection for lung cancer, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, and soft tissue sarcoma, all claimed as due to 
herbicide exposure, is denied.




REMAND

The remaining issues on appeal are entitlement to service 
connection for PTSD and a TDIU rating.

Regarding the issue of service connection for PTSD, the Board 
notes, as indicated above, that the veteran has been 
diagnosed with PTSD in accordance with DSM-IV criteria.  
However, regardless of diagnosis, service connection for PTSD 
requires credible evidence of an in-service stressor.  38 
C.F.R. § 3.304(f).  Since it is not established that the 
veteran engaged in combat, his statements are inadequate to 
prove the occurrence of a stressor in service; such a 
stressor must be established by official service records or 
other credible supporting evidence.  Pentecost v. Principi, 
16 Vet. App. 124 (2002); Cohen v. Brown , 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  In various 
written statements and in hearing testimony, the veteran has 
related that his Vietnam stressors included seeing two fellow 
service members badly injured and killed when a truck they 
were riding in drove over a landmine and blew up in April 
1967, being under rocket and mortar attack on many occasions, 
and having to kill several people.  The Board finds that the 
veteran has submitted sufficiently detailed information 
regarding his stressors that verification should be 
attempted.  The RO has not made an effort to corroborate the 
veteran's alleged stressors through the service department 
(Office of the Commandant of the Marine Corps), and the Board 
finds that it should do so prior to further adjudication of 
the claim.  

It is important to note that military records may be used to 
show that a veteran who was attached to his unit during a 
certain timeframe was most likely subjected to activities 
described in unit records such as base camps coming under 
rocket and mortar attack.  This evidence is deemed to be 
independent corroboration of a veteran's in-service 
stressors.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  As such, 
the RO should obtain as much specific evidence from the 
veteran regarding the timeframe of his exposure to attacks 
and request verification of the events described from the 
Office of the Commandant of the Marine Corps.  
  
Any updated treatment records concerning PTSD should also be 
obtained.  

Regarding the claim for a TDIU rating, as this claim could be 
affected by the disposition of the claim for service 
connection for PTSD, appellate action on the claim for a TDIU 
rating must be deferred until disposition of the service 
connection claim.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for psychiatric problems during 
and since 2004.  The RO should obtain 
copies of the related medical records 
which are not already on file.

2.  The RO should give the veteran an 
opportunity to provide any further 
details of his claimed Vietnam stressors.  
The RO should then contact the Office of 
the Commandant of the Marine Corps and 
attempt to verify the veteran's claimed 
Vietnam stressors.  The RO should provide 
the Marine Corps with a description of 
the alleged stressors, along with copies 
of pertinent service records.  Aside from 
any information the Marine Corps may be 
able to provide on the veteran's claimed 
individualized stressors, it should 
provide detailed unit histories for the 
veteran's unit during his Vietnam 
service.

3.  Thereafter, if one or more of the 
veteran's claimed Vietnam stressors is 
verified, the RO should have the veteran 
undergo a VA psychiatric examination to 
determine the existence and etiology of 
any PTSD.  The claims folder should be 
provided to and reviewed by the examiner.  
Any diagnosis of PTSD should be in 
accordance with DSM-IV, and the examiner 
should identify the stressor(s) which are 
believed to be the cause of the 
condition.

4.  After assuring that there has been 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should readjudicate the claims for 
service connection for PTSD and 
entitlement to a TDIU rating.  If the 
claims are denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


